Citation Nr: 9934902	
Decision Date: 12/15/99    Archive Date: 12/23/99

DOCKET NO.  94-34 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut



THE ISSUES

1.  Entitlement to an increased rating for the service-
connected status post right interior acromioplasty with 
rotator cuff tear for acromioclavicular separation, currently 
evaluated as 30 percent disabling.  

2.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for a left hip 
disorder.  

3.  Entitlement to service connection for a claimed cervical 
spine disorder.  

4.  Entitlement to service connection for a claimed left foot 
disorder.  

5.  Entitlement to an extension of a temporary total rating 
based on convalescence (TTDC) under the provisions of 
38 C.F.R. § 4.30 (1999).  




REPRESENTATION

Appellant represented by:	Meryl Anne Spat, Attorney



WITNESS AT HEARINGS ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Scott Craven



INTRODUCTION

The veteran had active military service from November 1967 to 
March 1971.  He also was a member of the Army National Guard 
from August 1976 to August 1979.  

In May 1971, the RO denied the veteran's claim of service 
connection for a residuals of fracture of the left femur and 
pelvis.  The veteran was notified of this determination, but 
did not file a timely appeal.  

By a decision in November 1992, the RO granted a temporary 
total disability rating for convalescence under the 
provisions of 38 C.F.R. § 4.30, effective from September 24, 
1992 through December 31, 1992.  

In February 1993, the RO extended the TTDC for an additional 
two months through February 28, 1993.  

The Board of Veterans' Appeals (Board) received this case on 
appeal from August 1993 and October 1997 decisions of the RO.  
The August 1993 decision, in part, denied the veteran's claim 
for a further extension of the TTDC beyond February 28, 1993.

The veteran claims that he is entitled to a temporary total 
rating based on hospitalization pursuant to 38 C.F.R. § 4.29 
(1999).  However, this issue has not been developed for 
appellate review and is referred to the RO for appropriate 
development.   



FINDINGS OF FACT

1.  All relevant evidence for an equitable disposition of the 
veteran's appeal has been obtained.  

2.  The veteran's service-connected status post right 
interior acromioplasty with rotator cuff tear for 
acromioclavicular separation is shown to result in a degree 
of functional limitation which more nearly approximates that 
of limitation of motion of the right shoulder to 25 degrees 
from the side; there is no objective evidence demonstrating 
ankylosis of the scapulohumeral articulation.  

3.  New evidence that bears directly and substantially on the 
veteran's claim of service connection for a left hip disorder 
and is so significant that it must be considered in order to 
fairly decide the merits of the claim has been presented.  

4.  The veteran has presented a claim of service connection 
for a left hip disability which is plausible.  

5.  The veteran's left hip disability, which existed prior to 
service, is shown as likely as not to have undergone an 
increase in severity beyond normal progression therein.  

6.  No competent evidence has been presented to show that the 
veteran currently has a cervical spine disability due to 
disease or injury incurred in or aggravated by service.  

7.  The veteran has presented a claim of service connection 
for a left foot disability which is plausible.  

8.  There is no medical evidence of record demonstrating that 
the veteran has severe post-operative residuals from surgery, 
such as incompletely healed surgical wounds, therapeutic 
immobilization of one major joint or more, an application of 
a body cast, house confinement, the continued use of a 
wheelchair or crutches, or an immobilization by cast.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of a 40 percent rating 
for the service-connected status post right interior 
acromioplasty with rotator cuff tear for acromioclavicular 
separation have been met.  38 U.S.C.A. §§ 1155, 5107, 7104 
(West 1991 & Supp. 1998); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 
4.45, 4.71a including Diagnostic Codes 5003, 5010, 5200, 
5201, 5203 (1999).  

2.  New and material evidence has been submitted to reopen 
the veteran's claim of service connection for a left hip 
disorder.  38 U.S.C.A. §§ 1110, 5107, 5108, 7104, 7105 (West 
1991 & Supp. 1999); 38 C.F.R. §§ 3.104(a), 3.156(a) (1999).  

3.  The veteran has submitted evidence of a well-grounded 
claim of service connection for a left hip disorder.  
38 U.S.C.A. §§ 1110, 5107(a), 7105 (West 1991 & Supp. 1999).  

4.  The veteran's left hip disability is due to injury which 
was aggravated in service.  38 U.S.C.A. §§ 1110, 5107, 7104 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.306 (1999).  

5.  A well-grounded claim of service connection for a 
cervical spine disability has not been presented.  
38 U.S.C.A. §§ 1101, 1131, 5107, 7104 (West 1991 & Supp. 
1999); 38 C.F.R. § 3.303 (1999).  

6.  The veteran has submitted evidence of a well-grounded 
claim of service connection for a left foot disability.  
38 U.S.C.A. §§ 1110, 5107, 7104 (West 1991 & Supp. 1999); 38 
C.F.R. §  3.303 (1999).  

7.  The criteria for an extension of a temporary total 
convalescent rating beyond February 28, 1993, based on the 
service-connected status post right interior acromioplasty 
with rotator cuff tear for acromioclavicular separation, have 
not been met.  38 C.F.R. § 4.30 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Factual Background

In connection with the May 1971 rating decision, the RO 
considered evidence including the veteran's service medical 
records.  

A careful review of the service medical records shows that, 
on entrance examination in April 1967, the veteran was 
reported to have a history of a hip dislocation four years 
before.  He was reported to have no residuals and no 
limitations.  The veteran indicated that he had never had 
foot trouble or recurrent back pain.  In May 1968, the 
veteran was reported to have had a history of a broken hip in 
August 1963.  His hip was reported to be painful in certain 
positions and upon walking.  He was reported to have had this 
pain before, but was noted to be much more painful at this 
time.  He was reported to have limited motion due to the 
break, but none associated with pain.  In November 1970, the 
veteran was reported to have had increased left hip trouble 
in the previous two to three years and was reported to have 
aggravated it in basic training and when he performed a 
parachute jump 2 1/2 years before.  In December 1970, the 
veteran was reported to have had a left femoral neck and 
pelvic fracture prior to entry to service.  He was reported 
to have recently had a resurgence of pain at parachute jump 
school.  

In January 1971, a Medical Board Report revealed that the 
veteran had had a resurgence of pain from his pelvic fracture 
and femoral neck fracture in the left groin, without back 
pain or left leg pain.  It was also reported that, in August 
1970, the veteran had sustained an acromioclavicular 
separation of the right shoulder in a mini bike accident.  
The Medical Board reported that, due to the veteran's 
continued complaints of left hip pain and right shoulder 
pain, he was not fit to return to full duty.  The veteran was 
diagnosed with fracture of the left femur, which existed 
prior to entry into service and was not aggravated by 
service, and acromioclavicular separation of the right 
shoulder.  

The evidence submitted since the May 1971 decision includes a 
December 1971 VA examination; a March 1972 VA examination; 
service medical records from Kimbrough Army Hospital; a 
February 1993 VA joints examination; personal hearing 
testimony from a November 1993 hearing at the RO; private 
medical records from Taylor Therapy Center, reflecting 
treatment in November 1994; a January 1995 VA joints 
examination; private medical records from Yale New Haven 
Hospital, reflecting treatment in May 1995; private medical 
records from Bristol Orthopaedics, L.L.C., reflecting 
treatment from August 1996 to April 1997; private medical 
records from Amy Basis Brown, P.T., reflecting treatment from 
September 1996 to August 1997; lay statements by the veteran 
and his wife; private medical records from Bristol Hospital, 
Inc., reflecting treatment from July 1991 to October 1991; VA 
treatment records, reflecting treatment from January 1992 to 
March 1998; a February 1998 VA joints examination; a March 
1998 VA post-traumatic stress disorder examination; and 
personal testimony from an August 1998 hearing before this 
Member of the Board.  

On VA examination in December 1971, the veteran was reported 
to have fractured his left femur as a youngster.  An x-ray 
study in service was reported to have shown a healed fracture 
of the left femoral neck and a healed pelvis fracture.  The 
veteran was reported to have had an occasional ache in the 
left sacroiliac or left hip on prolonged walking that was 
relieved by rest.  Motion of the left hip was reported to be 
within normal limits and the left lower extremity was 
reported to be at least a half inch shorter than the right 
one.  He was reported to have a scar measuring one inch by 
one half inch in the left scapula area that was well healed, 
nontender and nonadherent from where a cyst had been removed 
in service.  The veteran was diagnosed, in part, with chronic 
separation of the right acromioclavicular joint, residuals of 
an old fracture of the left femoral head and pelvis and a 
postoperative scar from a left scapula cystectomy.  

Received in July 1992 was an outpatient treatment record, 
dated in May 1977, from the Kimbrough Army Hospital.  The 
veteran was reported to have jumped off a top bunk and to 
have hit the heel of the left foot on the side.  The veteran 
reported that he had a "pins and needles" sensation in his 
left foot.  An x-ray study was reported to reveal no 
fracture.  The impression was that of plantar fascial strain.  

Received in July 1992 was a statement by the U.S. Army 
Medical Department, which reported that the veteran had been 
a patient at Kimbrough Army Hospital and had been found by 
proper authority to have incurred a personal injury in May 
1977 in the line of duty while on active duty.  

In September 1992, VA outpatient treatment records reported 
that the veteran had undergone acromioplasty, distal clavicle 
resection and rotator cuff repair.  He was reported to have 
receive occupational therapy sessions and was reported to 
have 67 degrees of shoulder flexion.  The veteran reported 
that he had a right shoulder pain level of ten on a scale of 
one to ten.  

In December 1992, a VA outpatient treatment record reported 
that the veteran had continued with occupational therapy on 
his right shoulder.  He was reported to have flexion to 136 
degrees and abduction to 120 degrees.  The veteran was 
reported to be cleared to begin gentle strengthening 
exercises on his right shoulder.  

On a VA joints examination in February 1993, an examination 
of the left foot was reported to reveal moderate pes planus.  
There was reported to be tenderness in the dorsal plantar 
aspect of the left foot and range of motion was normal.  The 
veteran was reported to be able to rise on his toes normally, 
but he had pain on rocking backwards on his heels.  His 
strength was reported to be good.  An examination of the 
right shoulder revealed a well-healed, 8 cm. red scar over 
the anterior shoulder that was not tender nor fixed.  There 
was reported to be no keloid formation or other 
abnormalities.  An x-ray examination of the left foot 
revealed no gross abnormality except for some pes planus.  
The impression was fasciitis; plantar fascia of the left foot 
manifested by complaints of pain, tenderness and limping; 
asymptomatic healed fracture of the right clavicle; and right 
acromioclavicular degenerative joint disease.  

Received in March 1993 were VA outpatient treatment records, 
reflecting treatment from January 1992 to February 1993.  In 
January 1992, the veteran was reported to complain of pins 
and needles type pain in his right ankle.  The veteran 
reported that he had had the pain since sometime between 1974 
to 1977, when he had jumped off a bunk.  He was assessed with 
tarsal tunnel syndrome of the right foot.  In March 1992, the 
veteran was assessed with resolved tarsal tunnel syndrome.  

Received in April 1993 were VA treatment records, reflecting 
treatment from July 1992 to March 1993.  In March 1993, the 
veteran was reported to have continued to receive 
occupational therapy on his right shoulder.  He was reported 
to have flexion to 157 degrees and abduction to 160 degrees.  
He was reported to be able to do at least ten repetitions of 
flexion and abduction with full active range of motion with 
two pound weights and rotator exercises with five pound 
weights.  He was reported to be gradually increasing his 
exercises and weights as tolerated.  

In July 1993, a VA Chief of Rehabilitation Medicine Service 
reported that the veteran had right shoulder pain on resisted 
external rotation and tenderness at inferior margins of a 
right shoulder surgical scar.  He was reported to have 
painful arc of abduction from 90 degrees to 130 degrees, an 
audible click on the shoulder in the painful arc and 
decreased sensation of the fingers of the right hand.  A June 
1993 nerve conduction velocity study was reported to reveal 
right carpal tunnel syndrome.  The veteran was reported to 
have difficulty carrying out his job as a mechanic due to his 
condition.  

During a hearing at the RO in November 1993, the veteran 
reported that he had constant pain in his right shoulder and 
that he could not hold tools or sleep on his shoulder.  He 
reported that he had to leave his occupation as a motorcycle 
mechanic because of his right shoulder.  He indicated that he 
was currently working as a janitor and that he had been 
working since September 1993.  He reported that he was not 
able to lift heavy objects but that he had been able to 
function at his job.  

On VA examination in December 1993, the veteran was reported 
to complain of pain in the anterior part of the right 
shoulder and in the acromioclavicular joint.  The veteran was 
diagnosed with multiple injuries to the right shoulder, 
status post Mumford procedure for acromioclavicular joint 
arthritis.  He was reported to have extreme limited shoulder 
motion and atrophy secondary to pain.  

On a VA joints examination in January 1995, the veteran 
reported that he had had seven separate fractures of the 
right clavicle since his discharge from service.  He was 
reported to have had an acromioplasty and repair of a torn 
rotator cuff in the right shoulder in September 1992.  There 
was reported to be mild atrophy of the right deltoid and 
supraspinatus musculature and there was tenderness on 
palpation of the acromioclavicular joint, anterior and 
inferior areas of acromion and the supraspinatus insertion 
area.  The veteran was diagnosed with traumatic arthritis of 
the right acromioclavicular and glenohumeral joint; 
postoperative status rotator cuff repair of the right 
shoulder; limitation of motion of the right shoulder as a 
result of the previous noted diagnoses; osteoarthritis of the 
cervical spine; and neuropathy of the right median and ulnar 
nerve.  

The VA examiner reported that the veteran had a definite 
permanent loss of function of the right upper extremity, 
primarily because of the limitation of motion in the shoulder 
and the pain from the acromioclavicular joint.  The examiner 
reported that he felt that the veteran had a neuropathy 
problem with his median and ulnar nerve, but that it very 
well might have been related to his neck rather than his 
shoulder.  

In May 1995, a private medical record from the Yale New Haven 
Hospital revealed a cervical spine MRI impression of mild 
central and right-sided foraminal stenosis at C5-6, 
consequent to disc osteophyte complex, and minimal 
degenerative changes at C6-7, without significant stenosis.  

In July 1995, a VA outpatient treatment record reported that 
the veteran had ongoing paresthesia in the right lateral 
shoulder and shooting pain into the right trapezius and 
biceps region.  The veteran was reported to have been taking 
Percocets for pain for approximately two years.  A MRI was 
reported to show mild central to right-sided foraminal 
stenosis at C5-6.  The impression was that of radicular 
symptomatology consistent with the MRI findings.  

In February 1997, a report from a VA Rehabilitation Center 
revealed that the veteran had been employed since 1993 as a 
custodian at a post office.  He was reported to have been 
employed for one month in 1991 as a motorcycle mechanic but 
to have been laid off due to lack of work.  He was also 
reported to have been laid off due to lack of work as a 
motorcycle mechanic in 1990 and 1991.  The veteran's plantar 
fascial strain of the left foot was reported to have resulted 
in his absence from work for three weeks and to have required 
him to remain on crutches for two weeks.  The foot was 
reported to occasionally cramp on him in the arch area after 
prolonged standing.  

Received in April 1997 were private medical records from 
Bristol Orthopaedics, L.L.C., reflecting treatment from 
August 1996 to January 1997.  In August 1996, the veteran was 
reported to have injured his right shoulder while on the job 
as a custodian.  There was reported to be an obvious 
deformity of the mid-shaft of the right clavicle and an old 
surgical scar that was well-healed and overlying the 
anterolateral right shoulder.  The veteran was reported to 
have difficulty with active abduction of the right shoulder, 
but he indicated that he could normally abduct to around 90 
degrees.  The impression was that of rupture of the long head 
of the right biceps in August 1996; previous acromioplasty 
and rotator cuff of the right shoulder in 1993; and right 
mid-shaft clavicle fracture in April 1991.  

In April 1997, a private medical report form Bristol 
Orthopaedics, L.L.C., reported that active abduction of the 
right shoulder was limited to about 75 degrees.  The veteran 
was reported not to be able to tolerate any internal or 
external rotation.  The impression was left rotator cuff 
tendonitis; 40 percent physical impairment and loss of 
physical function to the dominant right upper extremity due 
to right mid-shaft clavicle fracture and right rotator cuff 
repair and acromioplasty; cervical degenerative disc disease; 
and rupture of the long head of the right biceps.  

In May 1997, the veteran's wife reported that the veteran had 
had difficulty with his job and with sleep because of right 
shoulder pain.  

In September 1997, a VA electromyograph and nerve conduction 
study revealed mild right C5 or C6 radiculopathy.  There was 
reported to be normal motor conduction across the right 
clavicle area for the nerves of the right median motor, right 
ulnar motor, right axillary and right musculocutaneous nerve.  
The possibility of increased insertional activity and 
occasional positive harp waves on the biceps due to 
irritation of the musculocutaneous nerve across the right 
clavicular area was reported not to be completely ruled out, 
although it was reported to be unlikely.  

In September 1997, a VA outpatient treatment record reported 
that the veteran had scars on the right shoulder and 
deformity of the biceps of the right arm.  Cranial nerves 2-
12 were reported to be unremarkable, although shoulder shrug 
was very painful.  Motor strength of the biceps and 
brachiorad were reported to measure 4/5.  Most exertion in 
the right upper extremities were reported to cause the 
veteran to grimace in pain and attempts to test the deltoid 
were frustrated by pain even on range of motion to abduct at 
the shoulder level to the horizontal position.  A MRI of the 
cervical spine was reported to show some osteophytes and disk 
bulges, overall a negative study.  An electromyograph was 
reported to show questionable signs of right C5 or C6 
radiculopathy, which was mainly inferred from increased right 
biceps insertional activity and positive sharp waves which 
might have been related to the muscle injury itself.  The 
impression was that of post-traumatic pain syndrome in the 
right upper extremity.  There was reported to be no clinical 
or radiological evidence of cervical radiculopathy.  The 
persistent pain through the extremity with numbness feelings 
and color changes of the hand was reported to suggest reflex 
sympathetic dystrophy as a possibility.  

On a VA joints examination in February 1998, the veteran 
reported that he had stopped working as a janitor in June 
1997 due to lower back and left groin pain.  The veteran was 
reported to have a positive cervical pressure test and there 
was weakness on testing of the right shoulder musculature.  
The reflexes of the upper extremities were reported to be 
within normal limits.  He was reported to have a bulge in the 
anterior mid-humeral area, which was the ruptured long head 
of the biceps muscle that he had previously incurred.  There 
was also reported to be tenderness on palpation of the right 
trapezius muscle belly.  Passive abduction of the hips was 
reported to be possible, although it caused severe pain in 
the left groin on abducting the left hip.  An examination of 
the right shoulder revealed a 2 inch anterior vertical scar 
and a very prominent tender acromioclavicular joint.  Active 
range of motion of the right shoulder revealed flexion to 50 
degrees, abduction to 32 degrees, internal rotation to 40 
degrees, external rotation to 59 degrees and adduction of 0 
degrees.  There was reported to be deformity in the mid-
clavicle area on the right.  X-ray studies of the left hip 
were reported to show a deformity of the left femoral head 
with early osteoarthritic changes.  This was reported to be 
the result of the veteran's slipped femoral epiphysis which 
he had had at the age of 14 with subsequent nailing.  

The veteran was diagnosed with traumatic arthritis for the 
right acromioclavicular joint and glenohumeral joint; 
postoperative status rotator cuff repair of the right 
shoulder; limitation of motion of the right shoulder due to 
the previously noted diagnoses; osteoarthritis of the 
cervical spine; neuropathy of the right median ulnar nerve; 
and early degenerative joint disease of the left hip, with 
history of slipped femoral epiphysis at age 14.  The examiner 
reported that the veteran's parachute jumping in service 
probably caused an aggravation of his old left hip problem 
that he had had prior to service and, thus, was aggravated 
while in service.  The examiner also reported that he 
believed that the veteran's neck and shoulder problems were 
separate problems.  

Received in March 1998 were VA outpatient treatment records, 
reflecting treatment from September 1992 to March 1998.  In 
June 1997, VAMC records reported that the veteran's right 
upper extremity was significantly restricted in range of 
motion, particularly with abduction secondary to pain.  The 
lower extremities were reported to be within normal limits.  
Deep tendon reflexes were reported to measure 2+ and 
symmetric throughout in both the upper and lower extremities.  
The strength of the veteran's right upper extremity was 
reported to be difficult to assess because of his pain.  The 
veteran was diagnosed, in part, with degenerative joint 
disease of the cervical spine and rotator cuff disorder of 
the right shoulder.  In September 1997, a MRI study of the 
cervical spine revealed an impression of multi-level 
proliferative changes with degenerative disk disease at 
primarily C5-6.  Disk and osteophyte complexes were reported 
to be noted at C5-6 and C6-7 without significant spinal 
stenosis or neural foraminal compromise.  

During a hearing before this Member of the Board in August 
1998, the veteran indicated that he had fractured his left 
hip prior to his entry into service.  He reported that his 
left leg was a half inch shorter than his right leg at the 
time he entered service.  He reported that his hip pain had 
become worse over the years.  The veteran indicated that he 
was not sure if his cervical neck disability was related to 
his right shoulder disability.  He reported that he had a 
left heel injury when he was in service in the National Guard 
and that he still had pain in his left heel.  The veteran 
reported that he was predominantly right handed and that he 
had pain when he lifted his right arm.  He indicated that he 
had problems with sleeping, getting dressed and shaving 
because of his right shoulder pain.  



II.  Analysis

A.  Increased Rating for the Service-Connected Status Post 
Right Interior Acromioplasty with Rotator Cuff for 
Acromioclavicular Separation

The Board finds the veteran's claim for increased 
compensation benefits is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999).  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that, when a veteran claims that a service-connected 
disability has increased in severity, the claim is well 
grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155 (West 1991 & Supp. 1999).  

Although the regulations require that, in evaluating a given 
disability, that disability be viewed in relation to its 
whole recorded history, 38 C.F.R. §§ 4.1, 4.2 (1999), where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, it is the 
present level of disability which is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

An evaluation of the level of disability present must also 
include consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities and the 
effect of pain on the functional abilities.  38 C.F.R. 
§§ 4.10, 4.40, 4.45 (1999).  See also DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).  

Under 38 C.F.R. § 4.71a including Diagnostic Code 5010 
(1999), arthritis due to trauma, substantiated by x-ray 
findings, is to be rated as degenerative arthritis pursuant 
to 38 C.F.R. § 4.71a including Diagnostic Code 5003 (1999).  

Under 38 C.F.R. § 4.71a including Diagnostic Code 5003 
(1999), there are essentially three methods of evaluating 
degenerative arthritis which is established by x-ray studies: 
(1) when there is a compensable degree of limitation of 
motion, (2) when there is a noncompensable degree of 
limitation of motion, and (3) when there is no limitation of 
motion.  Generally, when documented by x-ray studies, 
arthritis is rated on the basis of limitation of motion under 
the appropriate diagnostic code for the joint involved.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasms or satisfactory 
evidence of painful motion.  

Under 38 C.F.R. § 4.71a including Diagnostic Code 5200 
(1999), ankylosis of the major scapulohumeral articulation 
that is favorable, with abduction to 60 degrees and ability 
to reach the mouth and head, warrants a 30 percent rating.  
Ankylosis that is intermediate between favorable and 
unfavorable warrants a 40 percent rating.  Unfavorable 
ankylosis with abduction limited to 25 degrees from the side 
warrants a 50 percent rating.  

Under 38 C.F.R. § 4.71a including Diagnostic Code 5201 
(1999), limitation of motion of the major arm to midway 
between the side and shoulder level warrants a 30 percent 
rating.  Limitation of motion of the major arm to 25 degrees 
from the side warrants a 40 percent rating.  

Under 38 C.F.R. § 4.71a including Diagnostic Code 5203 
(1999), dislocation of the clavicle or scapula warrants a 20 
percent rating.  

The standardized range of motion for shoulder forward 
elevation (flexion) is from 0 to 180 degrees.  The 
standardized range of motion for shoulder abduction is from 0 
to 180 degrees.  The standardized range of motion for 
shoulder internal rotation and external rotation is from 0 to 
90 degrees.  38 C.F.R. § 4.71, Plate I (1999).  

The veteran contends, in essence, that he is entitled to a 
rating greater than 30 percent for the service-connected 
right shoulder disability.  

On VA examination in January 1995, range of motion of the 
right shoulder was reported to show flexion to 51 degrees, 
abduction to 69 degrees, internal rotation to 38 degrees, 
external rotation to 38 degrees, adduction to 10 degrees and 
extension to 15 degrees.  The veteran was diagnosed, in part, 
with traumatic arthritis of the right acromioclavicular and 
glenohumeral joint, postoperative status rotator cuff repair 
of the right shoulder and limitation of motion of the right 
shoulder as a result of the previously noted diagnoses.  The 
examiner reported that the veteran had a definite permanent 
loss of function of the right upper extremity, primarily 
because of the limitation of motion in the shoulder and the 
pain from the acromioclavicular joint.  The examiner also 
reported that he felt that the veteran had a neuropathy 
problem with his median and ulnar nerve, but that it very 
well might have been related to his neck rather than his 
shoulder.  

In September 1997, a VA electromyograph and nerve conduction 
study revealed mild right C5 or C6 radiculopathy.  However, 
there was reported to be normal motor conduction across the 
right clavicle area for the nerves of the right median motor, 
right ulnar motor, right axillary and right musculocutaneous 
nerve.  The possibility of increased insertional activity and 
occasional positive harp waves on the biceps due to 
irritation of the musculocutaneous nerve across the right 
clavicular area was reported to be unlikely.  

On the most recent VA examination, in February 1998, the 
reflexes of the upper extremities were reported to be within 
normal limits.  He was reported to have a bulge in the 
anterior mid-humeral area, which was the ruptured long head 
of the biceps muscle that he had previously incurred.  There 
was also reported to be tenderness on palpation of the right 
trapezius muscle belly.  An examination of the right shoulder 
revealed a 2 inch anterior vertical scar and a very prominent 
tender acromioclavicular joint.  Active range of motion of 
the right shoulder revealed flexion to 50 degrees, abduction 
to 32 degrees, internal rotation to 40 degrees, external 
rotation to 59 degrees and adduction of 0 degrees.  There was 
reported to be deformity in the mid-clavicle area on the 
right.  The veteran was diagnosed, in part, with traumatic 
arthritis for the right acromioclavicular joint and 
glenohumeral joint; postoperative status rotator cuff repair 
of the right shoulder; limitation of motion of the right 
shoulder due to the previously noted diagnoses; and 
osteoarthritis of the cervical spine.  The examiner reported 
that he believed that the veteran's neck and shoulder 
problems were separate problems.  

During his hearing before this Member of the Board in August 
1998, the veteran reported that he was predominantly right 
handed and that he had had problems with sleeping, getting 
dressed and shaving due to his right shoulder pain.  

Because the veteran's abduction of the right shoulder has 
been shown to have decreased from 69 degrees, in January 
1995, to 32 degrees in January 1998, and to have been 
accompanied by persistent pain and the veteran's 
corresponding difficulty with sleeping, getting dressed and 
shaving, the Board is of the opinion that the veteran's 
service-connected status post right interior acromioplasty 
with rotator cuff tear for acromioclavicular separation more 
nearly approximates a level of functional loss which is 
consistent with limitation of motion of the right shoulder to 
25 degrees from the side.  Consequently, the Board finds that 
an increased rating of 40 percent for the service-connected 
right shoulder disability is warranted in this case.  See 
38 C.F.R. § 4.71a including Diagnostic Code 5201 (1999).  See 
also DeLuca, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 
4.45 (1998).  

The Board notes that, because there is no objective evidence 
of current ankylosis of the scapulohumeral articulation, the 
veteran is not entitled to a rating greater than 40 percent 
pursuant to 38 C.F.R. § 4.71a including Diagnostic Code 5200 
(1999).  

In evaluating the veteran's claim, all regulations which are 
potentially applicable through assertions and issues raised 
in the record have been considered, as required by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  



B.  New and Material Evidence for a Left Hip Disorder

In order to establish service connection for a disability, 
there must be objective evidence that establishes that such 
disability either began in or was aggravated by service, or 
was proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. § 1110 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.303, 3.310 (1999).  

As noted hereinabove, the RO previously denied the veteran's 
claim of service connection for residuals of fracture of the 
left femur and pelvis in May 1971.  This decision is final 
and the claim of service connection may not be reopened and 
reviewed on a de novo basis unless new and material evidence 
is submitted.  38 U.S.C.A. §§ 5108, 7104 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.104(a), 3.156, 20.1104, 20.1105 (1999).  

The issue of new and material evidence must be addressed in 
the first instance by the Board because this issue goes to 
the Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  If 
the Board finds that no such evidence has been offered, that 
is where the analysis must end, and what the RO may have 
determined in this regard is irrelevant.  Barnett, 83 F.3d at 
1383.  Further analysis, beyond the evaluation of whether the 
evidence submitted in the effort to reopen is new and 
material, is neither required nor permitted.  Id. at 1384.  
Any finding entered when new and material evidence has not 
been submitted "is a legal nullity."  Butler v. Brown, 9 
Vet. App. 167, 171 (1996).  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that the Board must perform a two-step analysis to 
reopen a claim based on new evidence.  First, the Board must 
determine whether the evidence is "new and material."  
Second, if the Board determines that the claimant has 
produced new and material evidence, the claim is reopened and 
the Board must evaluate the merits of the claim in light of 
all the evidence, both old and new.  Manio v. Derwinski, 
1 Vet. App. 144 (1991).  

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999).  
See also Hodge v. West, 155 F.3d 1356 (Fed.Cir. 1998).  This 
regulation emphasizes the importance of ensuring that the 
evidentiary record is complete before a ratings decision is 
made.  See Hodge, supra.  

Thus, in the present case, new and material evidence must 
have been submitted since the May 1971 decision in order to 
reopen the veteran's claim.  It should also be pointed out 
that, in determining whether evidence is new and material, 
"credibility of the evidence must be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

Upon review of the record, the Board finds that the 
additional evidence submitted subsequent to the May 1971 
decision is new.  In addition, there is new evidence, 
particularly the December 1971 VA examination, the May 1977 
service medical records relating to the veteran's National 
Guard service and the February 1998 VA examination, that is 
relevant to the claim of service connection and instrumental 
in ensuring a complete evidentiary record for evaluation of 
the claim.  See Hodge, supra.  

In May 1977, treatment records from the Kimbrough Army 
Hospital reported that the veteran had jumped off a top bunk 
and hit the heel of his left foot.  The impression was that 
of plantar fascial strain.  The veteran was reported to have 
incurred a personal injury in the line of duty while on 
active duty.  

On VA examination in February 1998, the veteran was 
diagnosed, in part, with early degenerative joint disease of 
the left hip, with history of slipped femoral epiphysis at 
age 14.  The examiner reported that the veteran's parachute 
jumping in service probably caused an aggravation of his old 
left hip problem that he had had prior to service.  

The Board finds that this new evidence is so significant that 
it must be considered in order to fairly decide the merits of 
the veteran's claim.  See 38 C.F.R. § 3.156(a) (1998); Hodge, 
supra.  Consequently, the new evidence is material.  Thus, 
since new and material evidence has been submitted, the 
veteran's claim of service connection for a left hip 
disability is reopened.  


C.  Well Groundedness for a Left Hip Disorder

As the veteran's claim of service connection for a left hip 
disability has been reopened, the Board must now determine 
whether, based upon all the evidence of record in support of 
the claim, presuming its credibility, the reopened claim is 
well grounded pursuant to 38 U.S.C.A. § 5107(a) (West 1991 & 
Supp. 1999).  Elkins v. West, 12 Vet. App. 209 (1999) (en 
banc).  

In order to show that a claim of service connection is well 
grounded, there must be competent evidence of (1) a current 
disability; (2) incurrence or aggravation of a disease or 
injury in service; and (3) a nexus between the in-service 
injury or disease and the current disability.  See Caluza v. 
Brown, 7 Vet. App. 498 (1995).  Although the claim need not 
be conclusive, it must be accompanied by evidence, not just 
allegations, in order to be considered well grounded.  Tirpak 
v. Derwinski, 2 Vet. App. 609 (1992).  


A careful review of the service medical records shows that, 
on entrance examination in April 1967, the veteran was 
reported to have a history of a hip dislocation four years 
before.  He was reported to have no residuals and no 
limitations.  In November 1970, the veteran was reported to 
have aggravated his left hip in basic training and when he 
had performed a parachute jump 21/2 years before.  

On VA examination in February 1998, as noted hereinabove, the 
veteran was diagnosed, in part, with early degenerative joint 
disease of the left hip, with history of slipped femoral 
epiphysis at age 14.  The examiner reported that the 
veteran's parachute jumping in service had probably caused an 
aggravation of his old left hip problem that he had had prior 
to service.  

The Board finds, in light of the veteran's service medical 
records and the February 1998 VA examination, that the 
veteran's claim is plausible and, thus, well grounded within 
the meaning of 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
1999).  


D.  Service Connection for a Left Hip Disorder

Although the veteran's claim of service connection for a left 
hip disability is well grounded, the establishment of a 
plausible claim does not dispose of the issue in this case.  
The Board now must review the claim on its merits and account 
for the evidence which it finds to be persuasive and 
unpersuasive and provide reasoned analysis for rejecting 
evidence submitted by or on behalf of the claimant.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518 (1996).  When there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991 & Supp. 1999).  

Service connection may be granted for a disability resulting 
from a disease or injury which was incurred or aggravated 
during active duty.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 1999); 38 C.F.R. § 3.303 (1999).  That an injury or 
disease occurred in service alone is not enough; there must 
be chronic disability resulting from that injury or disease.  
If there is no showing of a resulting chronic condition 
during service, a showing of continuity of symptomatology 
after service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b) (1999).  

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 1991 & 
Supp. 1999); 38 C.F.R. § 3.304(b) (1999).  

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progression of the disease.  38 U.S.C.A. § 1153 ( West 1991 & 
Supp. 1999); 38 C.F.R. § 3.306(a) (1999).  

Additionally, clear and unmistakable evidence (obvious or 
manifest) is required to rebut the presumption of aggravation 
where preservice disability underwent an increase in severity 
during service; this includes medical facts and principles 
which may be considered to determine whether the increase is 
due to the natural progress of the disease.  38 C.F.R. § 
3.306(b) (1999).  

The veteran is shown to have had a left hip disability prior 
to his entry to service.  However, in December 1970, the 
service medical records reported that the veteran had 
aggravated his left hip disability in basic training and 
while parachuting 21/2 years before.  At the separation 
examination, it was reported that the preexisting left hip 
disability was not aggravated by service.  

However, on VA examination in February 1998, the examiner 
opined that the veteran's parachute jumping in service had 
probably caused an aggravation of his old left hip problem 
that he had had prior to service.  

Accordingly, the Board finds, based on its review of the 
record, that the evidence is in relative equipoise with 
respect to the veteran's claim of service connection.  By 
extending the benefit of the doubt to the veteran, service 
connection for a left hip disability is warranted.  See 
38 C.F.R. § 3.303 (1999).  



E.  Service Connection for a Cervical Spine Disorder

Service connection may be granted for a disability resulting 
from a disease or injury which was incurred or aggravated 
during active duty.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
1999); 38 C.F.R. § 3.303 (1999).  That an injury or disease 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (1999).  The regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

The threshold question to be answered is whether the veteran 
has presented a well-grounded (i.e., plausible) claim.  If he 
has not, the claim must fail and there is no further duty to 
assist in the development of the claim.  38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 1999); Murphy v. Derwinski, 1 
Vet. App. 78 (1990).  

In order to show that a claim for service connection is well 
grounded, there must be competent evidence of (1) a current 
disability; (2) incurrence or aggravation of a disease or 
injury in service; and (3) a nexus between the in-service 
injury or disease and the current disability.  See Caluza v. 
Brown, 7 Vet. App. 498 (1995).  Although the claim need not 
be conclusive, it must be accompanied by evidence, not just 
allegations, in order to be considered well grounded.  Tirpak 
v. Derwinski, 2 Vet. App. 609 (1992).  

The veteran contends, in essence, that he currently has a 
cervical spine disability due to his service-connected right 
shoulder disability, right ulnar nerve disability or other 
disease or injury incurred in or aggravated by service.  
However, he has submitted no competent evidence to support 
his lay assertions.  

The service medical records are negative for complaint, 
treatment or diagnosis of a cervical spine disability.  

On VA examination in January 1995, the veteran was diagnosed, 
in part, with osteoarthritis of the cervical spine.  The 
examiner reported that he felt that the veteran had a 
neuropathy problem with his median and ulnar nerve, but that 
it might have been related to his neck rather than his right 
shoulder.  

In May 1995, a private medical record from the Yale New Haven 
Hospital revealed a cervical spine MRI impression of mild 
central and right-sided foraminal stenosis at C5-6, 
consequent to disc osteophyte complex, and minimal 
degenerative changes at C6-7, without significant stenosis.  

In September 1997, a VA outpatient treatment record reported 
an impression of post-traumatic pain syndrome in the right 
upper extremity.  There was reported to be no clinical or 
radiological evidence of cervical radiculopathy.  

On VA examination in February 1998, the veteran was reported 
to have a positive cervical pressure test.  He was diagnosed, 
in part, with osteoarthritis of the cervical spine.  The 
examiner reported that the veteran's neck and shoulder 
problems were separate problems.  

The Board is cognizant of the veteran's assertions regarding 
his current cervical spine disability.  However, the veteran 
has presented no competent evidence to establish a nexus 
between the currently demonstrated cervical spine disability 
and any service-connected disability or other disease or 
injury incurred in or aggravated by service.  In fact, the 
examiner on the most recent VA examination reported that his 
cervical spine disability and his service-connected right 
shoulder disability were separate disabilities.  In addition, 
there is no demonstrated continuity of symptomatology of a 
cervical spine disability since service.  

Lay assertions concerning questions of medical diagnosis or 
causation cannot constitute competent evidence sufficient to 
render a claim well grounded.  Grottveit v. Brown, 5 Vet. 
App. 91 (1992); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Absent competent evidence of linkage of a current 
disability to a disease or injury in service, the claim of 
service connection for a cervical spine disability must be 
denied as not well grounded.  Caluza, supra.  

In claims that are not well grounded, VA does not have a 
statutory duty to assist the veteran in developing facts 
pertinent to his claim.  VA, however, may be obligated under 
38 U.S.C.A. § 5103(a) (West 1991 & Supp. 1999) to advise a 
veteran of evidence needed to complete his application.  This 
obligation depends upon the particular facts of the case and 
the extent to which the Secretary of VA has advised the 
veteran of the evidence necessary to be submitted with a VA 
benefits claim.  Robinette v. Brown, 8 Vet. App. 69 (1995).  

The Board finds that a remand is not required in this case.  
The veteran has not put VA on notice that competent evidence 
exists that supports his claim that he currently has a 
cervical spine disability due to a service-connected 
disability or other disease or injury which was incurred in 
or aggravated by service.  

Consequently, the RO has met its burden under 38 U.S.C.A. 
§ 5103(a) (West 1991 & Supp. 1999) by informing the veteran 
of the evidence necessary to complete his application for 
benefits.  By this decision, the Board is informing the 
veteran of the evidence necessary to make his claim well 
grounded.  


F.  Well Groundedness for a Left Foot Disorder

The veteran claims, in essence, that he is entitled to 
service connection for a left foot disability due to an 
injury he incurred while in the National Guard.  

The service medical records pertaining to the veteran's 
service in the National Guard show that, in May 1977, the 
veteran was reported to have jumped off of a top bunk and to 
have hit the heel of his left foot.  The veteran reported 
that he had a "pins and needles" sensation of the left 
foot, although an x-ray study was negative for a fracture.  
The impression was that of plantar fascial strain.  A 
statement by the U.S. Army Medical Department reported that 
the veteran had been found by proper authority to have 
incurred a personal injury in the line of duty while on 
active duty.  

On VA examination in February 1993, the veteran was reported 
to have tenderness in the dorsal plantar aspect of the left 
foot.  The range of motion was reported to be normal, and an 
x-ray study of the left foot revealed no gross abnormality 
except for some pes planus.  The impression was that of 
fasciitis and plantar fascia of the left foot manifested by 
complaints of pain, tenderness and limping.  

In February 1997, a report from a VA Rehabilitation Center 
reported that the veteran's plantar fascial strain of the 
left foot had required him to miss work for three weeks.  The 
left foot was reported to occasionally cramp in the arch area 
after prolonged standing.  

During his hearing before this Member of the Board in August 
1998, the veteran reported that he had had a left heel injury 
while he was in the National Guard and that he still had pain 
in his left heel.  

The Board finds that, in light of this evidence, the 
veteran's claim is plausible and capable of substantiation 
and, thus, well grounded within the meaning of 38 U.S.C.A. 
§ 5107 (West 1991 & Supp. 1999).  Further discussion 
pertaining to this issue will be addressed in the Remand 
portion of this document.  


G.  Extension of a Temporary Total Rating Based on 
Convalescence under 
38 C.F.R. § 4.30 (1999)

The Board finds the veteran's claim for an extension of a 
temporary total disability rating for convalescence is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1999).  All relevant facts have been properly 
developed and, therefore, the VA's duty to assist the veteran 
has been satisfied.  

A temporary total convalescent rating will be assigned when 
it is established that hospital treatment for a service 
connected disability resulted in (1) surgery necessitating a 
least one month of post-hospital convalescence; (2) surgery 
with severe postoperative residuals such as incompletely 
healed surgical wounds, stumps of recent amputations, 
therapeutic immobilization of one major joint or more, 
application of a body cast, the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches (regular weight-bearing prohibited); 
or (3) immobilization by cast, without surgery, of one major 
joint or more.  38 C.F.R. § 4.30 (1999).  

The rating will be effective the date of hospital admission 
and will continue for a period of 1, 2, or 3 months from the 
first day of the month following hospital discharge.  Id.  

Extensions of temporary total convalescent ratings for 1, 2, 
or 3 months beyond the initial 3 months may be made under 
paragraph (1), (2), or (3) of this section, and extensions of 
1 or more months up to 6 months beyond the initial 6 month 
period may be made under paragraph (2) or (3) of this section 
upon approval of the Adjudication Officer.  Id.  

The intended purpose of a temporary total evaluation under 
the foregoing regulation is to assist the veteran during the 
immediate post-surgical period, during which he is recovering 
from the totally disabling effects of surgery.  This 
temporary rating is not intended to continue during the 
period of residual disability after the immediate effects of 
surgery have stabilized.  

In September 1992, VA outpatient treatment records reported 
that the veteran had undergone acromioplasty, distal clavicle 
resection and rotator cuff repair.  He was reported to have 
receive occupational therapy sessions and was reported to 
have 67 degrees of shoulder flexion.  The veteran reported 
that he had a right shoulder pain level of ten on a scale of 
one to ten.  

In December 1992, a VA outpatient treatment record reported 
that the veteran had continued with occupational therapy on 
his right shoulder.  He was reported to have improved flexion 
to 136 degrees and abduction to 120 degrees.  The veteran was 
reported to be cleared to begin gentle strengthening 
exercises on his right shoulder.  

On VA examination in February 1993, an examination of the 
right shoulder revealed a well-healed, 8 cm. red scar over 
the anterior shoulder that was not tender nor fixed.  There 
was reported to be no keloid formation or other 
abnormalities.  The impression was, in part, an asymptomatic 
healed fracture of the right clavicle and right 
acromioclavicular degenerative joint disease.  

In March 1993, a VA outpatient treatment record reported that 
the veteran was reported to have continued to receive 
occupational therapy on his right shoulder.  He was reported 
to have flexion to 157 degrees and abduction to 160 degrees.  
He was reported to be able to do at least ten repetitions of 
flexion and abduction with full active range of motion with 
two pound weights and rotator exercises with five pound 
weights.  He was reported to be gradually increasing his 
exercises and weights as tolerated.  

Based upon review of the evidence of record, the Board finds 
that there is no medical evidence demonstrating that the 
veteran had severe post-operative residuals from surgery, 
such as incompletely healed surgical wounds, therapeutic 
immobilization of one major joint or more, an application of 
a body cast, house confinement, the continued use of a 
wheelchair or crutches, or an immobilization by cast 
subsequent to February 28, 1993, pursuant to 38 C.F.R. § 4.30 
(1999).  

Thus, the Board finds that entitlement to an extension of a 
temporary total convalescent rating is not demonstrated.  As 
the preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 1991 & Supp. 1999); 
Gilbert v. Derwinski, 1 Vet. App. 61 (1991).  




ORDER

A rating of 40 percent for the service-connected status post 
right interior acromioplasty with rotator cuff tear for 
acromioclavicular separation is granted, subject to the 
regulations controlling the disbursement of VA monetary 
benefits.  

As new and material evidence has been received to reopen the 
claim of service connection for a left hip disorder and a 
well grounded claim of service connection has been submitted, 
the appeal to this extent is allowed.  

Service connection for a left hip disability is granted.  

Service connection for a cervical spine disorder is denied, 
as a well-grounded claim has not been submitted.  

As a well-grounded claim of service connection for a left 
foot disorder has been submitted, the appeal is allowed to 
this extent, subject to further action as discussed 
hereinbelow.  

An extension of a temporary total rating for convalescence is 
denied.  



REMAND

Because the claim of service connection for a left foot 
disability is well grounded, VA has a duty to assist the 
veteran in the development of facts pertaining to this claim.  
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999).  The U.S. 
Court of Appeals for Veterans Claims (Court) has held that 
the duty to assist the claimant in obtaining and developing 
facts and evidence to support his claim includes obtaining 
all relevant medical records.  Littke v. Derwinski, 1 Vet. 
App. 90 (1990).  

The duty to assist also includes, when appropriate, the duty 
to conduct a thorough and contemporaneous examination of the 
veteran that takes into account the records of prior medical 
treatment.  Green v. Derwinski, 1 Vet. App. 121 (1991).  

Consequently, to ensure that all evidence potentially 
relevant to the veteran's claim is obtained and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names, addresses, and approximate 
dates of treatment of all health care 
providers, VA and private, who rendered 
the veteran medical attention for the 
claimed left foot disability since 
service.  When the veteran responds and 
provides any necessary authorizations, 
the RO should obtain copies of all 
treatment records from the named health 
care providers that are not currently of 
record.  All records obtained should be 
associated with the claims folder.  

2. The RO should schedule the veteran for 
an orthopedic examination to determine 
the nature and likely etiology of his 
claimed left foot disorder.  All 
indicated testing should be accomplished, 
and the claims folder should be reviewed 
by the examiner prior to the examination.  
The examiner should elicit from the 
veteran and record a full medical history 
and should report detailed medical 
findings in connection with his 
evaluation of the left foot disability.  
Based on his/her review of the case, it 
is requested that the examiner express an 
opinion as to the likelihood that the 
veteran currently has a left foot 
disability due to disease or injury 
incurred in or aggravated by service.  
The examination report should reflect 
review of pertinent material in the 
claims folder, including the medical 
records noted hereinabove, and include 
the factors upon which the opinion is 
based.  

4.  Upon completion of the development 
requested hereinabove, the RO should 
again review the veteran's claim.  All 
indicated development should be 
undertaken. If any benefit sought on 
appeal remains denied, the veteran and 
his representative should be furnished 
with a supplemental statement of the case 
and be given the opportunity to respond 
thereto.  

Thereafter, the claims folder should be returned to the Board 
for further appellate review.  No action is required of the 
veteran until he receives further notice.  

The purpose of this remand is to obtain additional 
information concerning the case.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of the case.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the RO's to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 

